United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JESSE BROWN MEDICAL CENTER,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1118
Issued: August 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2014 appellant filed a timely appeal from a March 14, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on September 26, 2013, as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 1, 2013 appellant, then a 60-year-old housekeeping aid, filed a traumatic
injury claim alleging that on September 26, 2013, while wiping a bed, he struck the left side of
his hand on the bed and sustained injury.
In an October 28, 2013 initial visit report, Dr. Anatoly Rozman, a Board-certified
physiatrist, obtained a history that appellant was injured at work on October 10, 2013. He noted
that appellant still had significant pain, numbness and tingling in his left hand. Dr. Rozman
recommended that appellant proceed with an electromyogram of the left upper extremity to rule
out carpal tunnel syndrome or cubital tunnel syndrome versus Guyon’s canal syndrome.
Regarding the incident of October 10, 2013, it appeared that appellant sustained a contusion
when his hand struck a steel bed, but that there was no bruise on the date of Dr. Rozman’s
examination. In a November 1, 2013 work capacity evaluation, Dr. Rozman noted that since
September 26, 2013, appellant had been unable to use his left hand. In a December 2, 2013
report, he stated that appellant was hesitant to proceed with therapy and wished to manage with
medication and a brace. Dr. Rozman noted that, if there was no improvement in one month, he
would proceed with occupational therapy.
In a December 2, 2013 narrative report, Dr. Rozman noted that he initially saw appellant
on October 28, 2013 for an injury at work on October 10, 2013. Appellant was seen by a
doctor/physician’s assistant at the employing establishment who released him back to work. He
complained of significant numbness and tingling in his left hand and had difficulty doing his job.
Dr. Rozman opined that appellant apparently sustained a stretching injury to the left hand and
that he had problems performing his job duties which required pushing, lifting and fine
manipulation. He noted that appellant still had decreased sensation in the distribution of the
median and ulnar nerve of the hand to light touch and pinprick. Grip strenght was 4+/5 with a
negative Spurling’s maneuver and negative Finkelstein’s test and positive Tinel’s sign of the
wrist and elbow on the left side. Dr. Rozman opined that appellant’s abnormalities were related
to the work accident of October 10, 2013. His diagnosis was carpal tunnel syndrome and cubital
tunnel syndrome on the left side.
By letter dated January 30, 2014, OWCP informed appellant that his claim was initially
determined to be a minor injury that resulted in minimal or no lost time from work. As the
employing establishment did not controvert the claim, payment of a limited amount of medical
expenses was administratively approved. OWCP reopened appellant’s case as it appeared that he
had not returned to work in a full-time capacity. It noted that the information of record was not
sufficient to accept his claim as no firm diagnosis had been provided. OWCP requested that
appellant submit additional medical evidence.
In a nerve conduction study and electromyogram (EMG) dated November 4, 2013,
Dr. Rozman listed impressions of mild left carpal tunnel syndrome and mild ulnar nerve
entrapment neuropathy at the elbow/mild cubital tunnel syndrome. He noted that he would
proceed with occupational therapy, workplace activity adjustment and consider injections. In a
January 13, 2014 progress note, Dr. Rozman advised that appellant had a positive Phalen’s test
and Tinel’s sign at the wrist and the elbow on the left side. He noted that appellant experienced

2

severe numbness and tingling and problems performing his job because of weakness and pain in
the left wrist.
By letter dated February 4, 2014, the employing establishment controverted the claim.
By decision dated March 14, 2014, OWCP denied appellant’s claim. It found that the
medical evidence from Dr. Rozman was not based on a complete or accurate background.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007).

5

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

6

I.J., 59 ECAB 408 (2008); supra note 3.

3

ANALYSIS
OWCP found that appellant experienced the alleged employment incident on
September 26, 2013 when he struck his left hand against a metal bed. It denied his claim
because he failed to establish that his medical condition was causally related to the accepted
incident of September 26, 2013.
Appellant submitted multiple reports by Dr. Rozman, who stated that appellant’s carpal
tunnel syndrome and cubital tunnel syndrome were causally related to a work accident of
October 10, 2013. The Board notes that the accepted incident in this case was on September 26,
2013, not October 10, 2013. For this reason, Dr. Rozman did not base his reports on an accurate
history. Moreover, he did not submit a rationalized medical opinion explaining how appellant’s
left wrist or hand condition was causally related to the accepted employment incident.
Dr. Rozman noted that there was no bruise on the hand when appellant was examined on
October 28, 2013. He did not adequately explain how striking appellant’s hand on a steel bed
caused or contributed to his carpal tunnel syndrome or ulnar nerve entrapment. The Board notes
that the mere fact that a condition became evident during a period of employment does not
establish causation.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was caused by his employment is sufficient to
establish causal relationship.8 As appellant did not submit a rationalized medical opinion
establishing a causal relationship between his accepted employment activities and a diagnosed
medical condition, he did not meet his burden of proof.
The Board notes that appellant submitted new evidence after the issuance of the
March 14, 2014 decision. The Board lacks jurisdiction to review evidence for the first time on
appeal.9 Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. §§ 8128(a)
and 20 C.F.R. §§ 10.605 to 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on September 26, 2013, as alleged.

7

S.G., Docket No. 13-1263 (issued September 20, 2013).

8

Walter D. Morehead, 31 ECAB 188 (1986).

9

20 C.F.R. § 501.2(c)(1).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 14, 2014 is affirmed.
Issued: August 14, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

